

THIS WARRANT HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW, AND MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN
CONNECTION WITH SUCH OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION AND THE
CORPORATION RECEIVES AN OPINION OF COUNSEL (BOTH SUCH OPINION AND SUCH COUSEL
BEING REASONABLY ACCEPTABLE TO THE CORPORATION) TO SUCH EFFECT.






Warrant No. 2009-01
Date: July 8, 2009





WARRANT TO PURCHASE COMMON STOCK
OF
WORLDGATE COMMMUNICATIONS, INC.




This certifies that, for value received, receipt and sufficiency of which are
hereby acknowledged, Mototech, Inc. (the “Holder”), is entitled, subject to the
terms and conditions set forth below, to purchase from WorldGate Communications,
Inc., a Delaware corporation (the “Company”), 1,000,000 validly issued, fully
paid and nonassessable shares (the “Warrant Shares”) of common stock of the
Company, par value $0.01 per share (the “Common Stock”), subject to adjustment
as provided herein, at a purchase price equal to $0.35 per share (the “Exercise
Price”).


The term “Warrant” as used herein shall mean this Warrant, and any warrants
delivered in substitution or exchange therefor as provided herein.


1.      Term of Warrant.  Subject to the terms and conditions set forth herein,
this Warrant shall be exercisable, in whole or in part, during the term
commencing on July 8, 2009 and ending at 5:00 P.M. (Philadelphia, Pennsylvania
local time) on the Expiration Date.
 
The term “Business Day” shall mean any day except a Saturday, Sunday or any day
on which banking institutions are authorized or required to close in the city of
New York, New York.
 
The term “Expiration Date” shall mean the earlier of (a) July 8, 2014; provided,
however, that in the event that July 8, 2014 is not a Business Day, the
Expiration Date for this Warrant shall be extended to 5:00 P.M. (Philadelphia,
Pennsylvania local time) on the Business Day following such date, (b) a Change
of Control (as defined below); or (c) the twentieth (20th) day following the
Company’s delivery of notice to the Holder of a Trading Price Termination Event
(as defined below); provided, however, that in the event that such twentieth
(20th) day shall fall on a day that is not a Business Day (defined below), the
Expiration Date for this Warrant shall be extended to 5:00 P.M. (Philadelphia,
Pennsylvania local time) on the Business Day following such date.
 
-1-

--------------------------------------------------------------------------------


 
 
The term “Trading Price Termination Event” shall mean at any time that the
Common Stock is listed for trading on a national securities exchange, other
nationally recognized trading system, or is quoted on the Pink Sheets LLC or
similar over-the-counter service (including, without limitation, the OTC
Bulletin Board), the occurrence of a period of ten (10) consecutive trading days
during which the quoted bid price of the Common Stock has been greater than a
price equal to one hundred fifty percent (150%) of the Exercise Price.


The term “Change of Control” shall mean (i) the acquisition of the Company by
another entity by means of any transaction or series of related transactions
(including, without limitation, any merger, consolidation or other form of
reorganization in which outstanding shares of the Company are exchanged for
securities or other consideration issued, or caused to be issued, by the
acquiring entity or its subsidiary, but excluding any transaction effected
primarily for the purpose of changing the Company’s jurisdiction of
incorporation), unless the Company’s stockholders of record as constituted
immediately prior to such transaction or series of related transactions will,
immediately after such transaction or series of related transactions hold at
least a majority of the voting power of the surviving or acquiring entity; or
(ii) a sale of all or substantially all of the assets of the Company.  In the
event of a proposed Change of Control, the Company shall use its commercially
reasonable efforts to give the Holder ten (10) days prior notice of the proposed
closing date of the Change of Control and, to the extent the Warrant has not
been exercised by the closing date of the Change of Control, then this Warrant
shall terminate.


2.      Exercise of Warrant.
 
(a)           This Warrant may be exercised by the Holder, in whole or in part,
by (i) the surrender of this Warrant to the Company, with the Notice of Exercise
annexed hereto duly completed and executed on behalf of the Holder and delivered
to the Company prior to the Expiration Date and (ii) the delivery of payment to
the Company of the Exercise Price for the number of Warrant Shares specified in
the Notice of Exercise.  The Exercise Price shall be payable in cash or its
equivalent, payable by wire transfer of immediately available funds to a bank
account specified by the Company or by certified or bank cashiers’ check in
lawful money of the United States of America.
 
(b)           The Company agrees that such Warrant Shares shall be deemed to be
issued to the Holder as the record holder of such Warrant Shares as of the close
of business on the date on which this Warrant shall have been surrendered and
payment made for the Warrant Shares as aforesaid.  A stock certificate or
certificates for the Warrant Shares specified in the Notice of Exercise shall be
delivered to the Holder as promptly as practicable, and in any event within five
days thereafter.  If this Warrant shall have been exercised only in part, the
Company shall, at the time of delivery of the stock certificate or certificates,
deliver to the Holder a new Warrant evidencing the rights to purchase the
remaining Warrant Shares, which new Warrant shall in all other respects be
identical with this Warrant.
 
3.      No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  In lieu of any fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the fair market value
multiplied by such fraction or, at the Company’s option, round such fractional
share to the nearest whole share.  The fair market value shall be determined by
the Company’s Board of Directors.
 
-2-

--------------------------------------------------------------------------------


 
 
4.      Replacement of Warrant.  On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, on delivery of an indemnity
agreement reasonably satisfactory in form and substance to the Company or, in
the case of mutilation, on surrender and cancellation of this Warrant, the
Company at its expense shall execute and deliver, in lieu of this Warrant, a new
warrant of like tenor and amount.
 
5.      Rights of Stockholders.  Subject to the provisions of Sections 6 and 8
hereof, the Holder shall not be entitled to vote or receive dividends or be
deemed the holder of Common Stock or any other securities of the Company that
may at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until the Warrant shall have been
exercised as provided herein.
 
6.      Adjustments.
 
(a)           Adjustment for Stock Splits and Combinations.  If the Company
shall effect a subdivision of the outstanding shares of the Common Stock, then
the Exercise Price then in effect immediately before that subdivision shall be
proportionately decreased and the number of shares of Common Stock issuable upon
any exercise of such warrant shall be proportionally increased, and conversely,
if the Company combines the outstanding shares of the Common Stock into a
smaller number of shares, the Exercise Price then in effect immediately before
the combination shall be proportionately increased and the number of shares of
Common Stock issuable upon any exercise of such warrant shall be proportionally
decreased.
 
(b)           Adjustment for Certain Dividends and Distributions.  If the
Company makes or fixes a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event (i) the Exercise
Price then in effect shall be decreased as of the time of such issuance or, in
the event such record date is fixed, as of the close of business on such record
date, by multiplying the Exercise Price then in effect by a fraction (1) the
numerator of which is the total number of shares of Common Stock issued and
outstanding immediately prior to the time of such issuance or the close of
business on such record date, and (2) the denominator of which shall be the
total number of shares of Common Stock issued and outstanding immediately prior
to the time of such issuance or the close of business on such record date plus
the number of shares of Common Stock issuable in payment of such dividend or
distribution, and (ii) the number of shares of Common Stock issuable upon
exercise of this Warrant at such time shall be increased as of the time of such
issuance, or in the event such record date is fixed, as of the close of business
on such record date, by multiplying the number of shares issuable upon any
exercise of this Warrant by a fraction (1) the numerator of which shall be the
total number of shares of Common Stock issued and outstanding immediately prior
to the time of such issuance or the close of business on such record date plus
the number of shares of Common Stock issuable in payment of such dividend or
distribution, and (2) the denominator of which shall be the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date; provided, however,
that if such record date is fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Exercise Price
and the number of shares of Common Stock issuable upon any exercise of this
Warrant shall be recomputed accordingly as of the close of business on such
record date and thereafter the Exercise Price shall be adjusted pursuant to this
section as of the time of actual payment of such dividends or distributions.
 
-3-

--------------------------------------------------------------------------------


 
 
(c)           Adjustments for Other Dividends and Distributions.  In the event
the Company at any time prior to exercise of this Warrant shall make or issue,
or fix a record date for the determination of holders of Common Stock entitled
to receive, a dividend or other distribution payable in securities of the
Company (other than Common Stock for which an adjustment is made pursuant to
Section 6(a), Section 6(b) or Section 6(d) hereof) or in cash or other property,
then and in each such event provision shall be made so that the Holder shall
receive upon exercise hereof, in addition to the number of shares of Common
Stock issuable hereunder, the kind and amount of securities of the Company
and/or cash and other property which the Holder would have been entitled to
receive had this Warrant been exercised into Common Stock on the date of such
event and had the Holder thereafter, during the period from the date of such
event to and including the Exercise Date, retained any such securities
receivable, giving application to all adjustments called for during such period
under this Section 6 with respect to the rights of the Holder.
 
(d)           Reorganizations, Mergers, Consolidations or Transfers of
Assets.  Subject to the provisions regarding the Expiration Date in Section 1
hereof, if at any time or from time to time there is a capital reorganization of
the Common Stock or other securities that will be issuable upon exercise of this
Warrant, or a merger, consolidation or binding share exchange of the Company
with or into another entity, or the transfer of all or substantially all of the
Company’s properties and assets to any other entity, then, as a part of such
capital reorganization, merger, consolidation, exchange or transfer, provision
shall be made so that Holder shall thereafter be entitled to receive upon
exercise of this Warrant the number of shares of stock or other securities, cash
or property to which a holder of the number of shares of Common Stock or other
securities otherwise deliverable upon exercise of this Warrant would have been
entitled on such capital reorganization, merger, consolidation, exchange or
transfer in respect of such Common Stock or other securities.  In any such case
and subject to the provisions regarding the Expiration Date in Section 1 hereof,
appropriate adjustment shall be made in the application of the provisions of
this Section 6 to the end that the provisions of this Section 6 (including
adjustment of the then in effect Exercise Price and the number of shares
purchasable upon exercise of this Warrant) shall be applicable after that event
and be as nearly equivalent as may be practicable.  Subject to the provisions
regarding the Expiration Date in Section 1 hereof, upon the consummation of such
capital reorganization, merger, consolidation, exchange or transfer, the
successor (if other than the Company) resulting from such transaction or the
entity acquiring such assets or other appropriate entity shall assume, by
written instrument, the obligation to deliver to Holder such securities, cash or
other property as, in accordance with the foregoing provisions, Holder may be
entitled to purchase pursuant to this Warrant.
 
(e)           Certificate of Adjustment.  Upon the occurrence of each adjustment
or readjustment pursuant to this Section 6 of the Exercise Price, the number of
Warrant Shares or other securities issuable upon exercise of this Warrant, the
Company shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Holder a certificate setting forth such
adjustment or readjustment (including the kind and amount of securities, cash or
other property for which this Warrant shall be exercisable and the Exercise
Price) and showing in detail the facts upon which such adjustment or
readjustment is based.  The Company shall, upon the written request at any time
of the Holder, furnish or cause to be furnished to the Holder a certificate
setting forth (i) the Exercise Price then in effect and (ii) the number of
Warrant Shares and the amount, if any, of other securities, cash or property
which then would be received upon the exercise of this Warrant.
 
-4-

--------------------------------------------------------------------------------


 
 
7.      Transfers.
 
(a)           The Warrant Shares shall not be offered for sale, sold,
transferred, pledged or hypothecated unless either (i) they first shall have
been registered under the Act and any other applicable securities laws, or
(ii) the Company first shall have been furnished with an opinion of legal
counsel, reasonably satisfactory to the Company, to the effect that such offer
for sale, sale, transfer, pledge or hypothecation is exempt from the
registration requirements of the Act and any other applicable securities laws.
 
(b)           In addition, (i) the Holder shall not transfer all or any portion
of the Warrant Shares issued upon exercise of this Warrant to any person or
entity (other than to an affiliate of the Holder) on or before the thirty-fifth
(35th) day following the exercise of this Warrant and (ii) the Holder shall not
assign, pledge, hypothecate, sell or otherwise transfer this Warrant without the
prior written consent of the Company.  The Company may deem and treat the person
in whose name this Warrant is registered as the Holder and owner hereof
(notwithstanding any notations of ownership or writing hereon made by anyone
other than the Company) for all purposes and shall not be affected by any notice
to the contrary until presentation of this Warrant for registration of transfer
as provided below.
 
(c)           The Company agrees to maintain, at its then principal place of
business, books for the registration of the Warrant and transfers thereof, and,
subject to the other provisions of this Warrant, this Warrant and all rights
hereunder are transferable, in whole or in part, on said books at said office,
upon surrender of this Warrant at said office, together with a written
assignment of this Warrant, in the form attached hereto, duly executed by the
Holder hereof or his duly authorized agent or attorney and funds sufficient to
pay any transfer taxes payable upon the making of such transfer. Upon such
surrender and payment, the Company shall execute and deliver a new Warrant or
Warrants in the name of the assignee or assignees and in the denominations
specified in such instrument of assignment, and this Warrant shall promptly be
canceled.
 
(d)           Holder acknowledges and agrees that the certificates representing
the Warrant Shares shall be issued in the name of Holder.  Holder acknowledges
and agrees that the Company shall effect delivery of the Warrant Shares by
delivering to Holder or its nominee a physical certificate representing such
Warrant Shares, as applicable, and that such certificate representing such
Warrant Shares shall contain the following restrictive legend:
 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE, TRANSFER,
PLEDGE OR HYPOTHECATION AND THE CORPORATION RECEIVES AN OPINION OF COUNSEL (BOTH
SUCH OPINION AND SUCH COUSEL BEING REASONABLY ACCEPTABLE TO THE CORPORATION) TO
SUCH EFFECT.
 
-5-

--------------------------------------------------------------------------------


 
 
8.      Covenants of the Company.  The Company hereby covenants and agrees that:
 
(a)           during the term of this Warrant, the Company will reserve a
sufficient number of shares of authorized and unissued Common Stock to provide
for the issuance of Common Stock, which shares shall be duly authorized, fully
paid and non-assessable, upon the exercise of this Warrant and, from time to
time, will use its commercially reasonable efforts to take all steps necessary
to amend its Certificate of Incorporation to provide sufficient reserves of
shares of Common Stock issuable upon exercise of the Warrant;
 
(b)           the Company will not, by amendment of its Certificate of
Incorporation or through reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms.
 
(c)           all shares that may be issued upon the exercise of this Warrant,
upon exercise of this Warrant and payment of the Exercise Price, all as set
forth herein, will be free from all taxes, liens and charges in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously or otherwise specified herein); and
 
(d)           issuance of this Warrant by the Company shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock upon the exercise of this Warrant
 
9.      Notices.  Any notice or other communication to the Company or to Holder
regarding the Warrant shall be in writing and shall be deemed duly given or made
when hand delivered, when delivered by overnight courier or three business days
after mailed by registered or certified mail, return receipt requested, postage
prepaid and, if to the Company, to the Company’s office at 3190 Tremont Avenue,
Trevose, Pennsylvania 19053, USA, or such other address as the Company may
designate by notice to Holder and, if to Holder, to the Holder’s office at No.
9, Park, Avenue II, Science-Based Industrial Park, Hsin-Chu, Taiwan, R.O.C. or
such other address as Holder may designate by prior written notice to the
Company.
 
-6-

--------------------------------------------------------------------------------


 
 
10.           Amendments.  Neither this Warrant nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by the Company and the Holder.  This Warrant shall be binding upon and
shall inure to the benefit of the Company’s and the Holder’s successors and
assigns.
 
11.           Governing Law.  This Warrant shall be governed in all respects by
the internal laws of the State of Delaware as applied to contracts entered into
solely between residents of, and to be performed entirely within, such state,
and without reference to principles of conflicts of laws or choice of laws.
 
12.           Headings. The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 


[Signature Page Follows]
 
-7-

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, WORLDGATE COMMUNICATIONS, INC. has caused this Warrant to be
executed by its authorized officer.







 
WORLDGATE COMMMUNICATIONS, INC.
                         
By:
__________________________________    
Name:
Christopher V. Vitale
   
Title:
Senior Vice President, Legal and
Regulatory, General Counsel and
Secretary

 
 
-8-

--------------------------------------------------------------------------------


 

 
NOTICE OF EXERCISE




To:  WORLDGATE COMMMUNICATIONS, INC.




(1)           The undersigned hereby elects to purchase _______________ shares
of Common Stock of WorldGate Communications, Inc., pursuant to the terms of the
attached Warrant, and tenders herewith payment of the purchase price for such
shares in full.
 
(2)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:
 






     
(Name)
   
    
(Name)





 
(3)           Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:
 






 
          
(Name)
           
 
 
    
(Date)
 
(Signature)

 

--------------------------------------------------------------------------------


 

 


ASSIGNMENT FORM




FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:





 
 
No of
Name of Assignee
Address
Shares



















and does hereby irrevocably constitute and appoint as Attorney-in-Fact the
Secretary of WorldGate Communications, Inc. to make such transfer on the books
of WORLDGATE COMMUNICATIONS, INC., maintained for the purpose, with full power
of substitution in the premises.






Dated: _____________________________


 
 

 
     
Signature of Holder
   
    
Signature of Assignee






 





